Citation Nr: 0320204	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status post medial meniscectomy with osteoarthritic changes, 
right knee.  

2.  Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a psychiatric 
disability, to include major depressive disorder and post-
traumatic stress disorder (PTSD).  

6.  Entitlement to compensation under 38 U.S.C. § 1151 for 
additional left Dupuytren's contractures disability, alleged 
as due to VA's failure to diagnose and treat a left arm 
infection during a June 16, 2000 emergency room visit.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
May 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).  

A July 2000 rating decision increased the rating for status 
post medial meniscectomy with osteoarthritic changes, right 
knee to 20 percent, and the veteran's May 2001 statement 
served as a timely notice of disagreement.  A statement of 
the case was issued in June 2001, and the veteran filed a 
timely substantive appeal later in June 2001.  Although this 
issue was inadvertently omitted from the October 2002 
certification of appeal, the issue of entitlement to a rating 
in excess of 20 percent for status post medial meniscectomy 
with osteoarthritic changes has been perfected for appeal to 
the Board.  

A July 2001 rating decision granted service connection and an 
initial 10 percent rating for a lumbar spine disability from 
January 2000, denied entitlement to service connection for 
bilateral hearing loss, tinnitus, major depression, and 
Dupuytren's contractures of both hands, and deferred the 
issue of entitlement to compensation under 38 U.S.C. § 1151 
for a left hand infection.  The veteran's August 2001 
statement expressed disagreement with the initial 10 percent 
rating for the lumbar spine disability and with the denial of 
service connection for the other four disabilities.  A 
November 2001 rating decision denied entitlement to 
compensation under 38 U.S.C. § 1151 for residuals of a left 
hand disability, and the veteran's December 2001 statement 
expressed disagreement with the denial.  A statement of the 
case, which recharacterized the issues of entitlement to 
service connection for Dupuytren's contractures and of 
entitlement to compensation under 38 U.S.C. § 1151 as a 
single issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for Dupuytren's contractures, was issued in May 2002, 
and the veteran filed a timely substantive appeal in July 
2002.  

Although a May 2002 rating decision increased the rating for 
a lumbar spine disability to 20 percent since January 2000, 
the claim for a rating in excess of 20 percent remains before 
the Board because the veteran is presumed to seek the maximum 
benefit allowed by law or regulations, where less than the 
maximum benefit was awarded and the appellant has not 
withdrawn the appeal or limited the appeal to a specified 
rating.   AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Appellate consideration of the two increased rating issues 
and of entitlement to service connection for bilateral 
hearing loss and PTSD will be deferred pending completion of 
the development requested in the REMAND portion of this 
decision.  

The veteran's August 2000, June 2001, August 2001, and 
December 2002 statements served as informal claims of 
entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
disability.  This matter is referred to the RO for 
appropriate action.  Bruce v. West, 11 Vet. App. 405, 408 
(1998).  





FINDINGS OF FACT

1.  The evidence includes a June 2001 VA medical opinion that 
current bilateral tinnitus had onset in service in 1967.  

2.  The evidence includes a medical opinion that current 
major depressive disorder resulted from pain due to service-
connected status post medial meniscectomy with osteoarthritic 
changes and a lumbar spine disability.  

3.  The evidence does not include a medical opinion that 
additional left Dupuytren's contractures disability resulted 
from a June 2000 post-operative infection resulted from the 
VA's failure to properly diagnose and treat a left arm 
infection during a June 16, 2000 VA emergency room visit or 
the VA's carelessness, negligence, lack of proper skill, 
error in judgment, similar instance of fault in furnishing 
medical treatment, or an event not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2002).  

2.  Major depressive disorder is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310, 4.125 
(2002).  

3.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C. § 1151 for left Dupuytren's 
contractures are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.358 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The remaining service connection and 38 U.S.C. § 1151 claims 
may be adjudicated on the merits because the VA has fulfilled 
its duty to assist and inform the veteran in the development 
of the claims in compliance with The Veterans Claims 
Assistance Act of 2000.  The VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, and which evidence the VA will attempt to obtain for 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers, 
and the veteran received VA examinations in June 2001 and 
July 2001.  The veteran and his representative filed several 
lay statements with the RO, and he provided sworn testimony 
at a December 2002 travel board hearing.  The May 2002 
statement of the case informed the veteran of the applicable 
laws and regulations, the evidence needed to substantiate the 
claims, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity and that it 
still remained his ultimate responsibility to obtain any lay 
statements and private medical evidence needed to support his 
claims.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of new and applicable laws 
and regulations, the evidence needed to substantiate the 
claims, and generally the responsibility for obtaining 
evidence, which VA has obtained or confirmed its 
unavailability.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  Further, there has been no argument of the VCAA 
being beneficial.  See for example Wilkes v. Principi, 
16 Vet. App. 237 (2002); Burris v. Principi, 15 Vet. App. 348 
(2001).  


Entitlement to service connection for  tinnitus

At the December 2002 hearing, the veteran testified that he 
worked as a mechanic in service and that he was routinely 
exposed to noisy equipment and given no hearing protection.  
He is convinced that current tinnitus resulted from exposure 
to the noisy equipment in service.  

For the veteran to establish service connection for tinnitus, 
the evidence must demonstrate that tinnitus was contracted in 
the line of duty coincident with military service, or if pre-
existing such service, were aggravated therein.  38 U.S.C.A. 
§§ 1110, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  To establish 
direct service connection, the veteran must present evidence 
of current tinnitus, show in-service manifestation of 
tinnitus, and provide a nexus opinion by a medical 
professional that current tinnitus resulted from the in-
service manifestation of disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certainly, the veteran has shown that he has current 
tinnitus.  A valid claim requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The June 2001 VA audiological diagnoses included 
bilateral tinnitus.  

The Board will apply the provisions of 38 C.F.R. § 3.303(d) 
because service medical records show no in-service 
manifestation of tinnitus.  Service connection may be granted 
for a disease first diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  Although the veteran's ears were deemed normal 
at the October 1966 enlistment and May 1969 separation 
examinations in service, the June 2001 VA audiological 
examiner noted the veteran's history of exposure to noisy 
equipment in service and opined that current bilateral 
tinnitus had onset in service in 1967.  

For these reasons, a preponderance of the evidence supports 
the claim, and entitlement to service connection for tinnitus 
must be granted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


Entitlement to service connection for a psychiatric 
disability,
to include major depressive disorder and PTSD

For the veteran to establish service connection for a 
psychiatric disability, the evidence must demonstrate that a 
psychiatric disability was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 
5107; 38 C.F.R. §§ 3.303, 3.306.  

To establish direct service connection, the veteran must 
present evidence of a current psychiatric disability, show 
in-service manifestation of the psychiatric disability, and 
provide a nexus opinion by a medical professional that the 
current psychiatric disability resulted from the in-service 
manifestation of disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  To establish service connection as 
secondary to a service-connected disability, which is the 
theory the veteran asserts, the veteran must present evidence 
of the current psychiatric disability and provide a nexus 
opinion by a medical professional that the current 
psychiatric disability resulted from a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

Certainly, the veteran has shown that he has current major 
depressive disorder according to the DSM-IV.  See 38 C.F.R. 
§ 4.125; Brammer, 3 Vet. App. at 225.  VA Axis I diagnoses 
included moderate recurrent major depression in June 2000, 
moderate recurrent major depression in October 2000, and a 
single episode of major depressive disorder in July 2001, 
which met eleven of the DSM-IV criteria for diagnosing major 
depressive disorder.  Because depressive symptoms have been 
documented by multiple VA examiners at numerous VA visits, 
all reasonable doubt will be resolved in the veteran's favor, 
and the veteran will be deemed to have recurrent major 
depressive disorder.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of  the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Service connection is established for major depressive 
disorder because the claims folder includes a nexus opinion 
relating current major depressive disorder to a service-
connected disability.  See Hickson, 12 Vet. App. at 253.  
Just as the veteran testified in December 2002, an April 2000 
VA psychologist noted chronic pain from the veteran's 
service-connected back and knee disabilities and opined that 
the veteran's current depressive disorder was secondary to 
the chronic pain.  

At least a preponderance of the evidence supports entitlement 
to service connection for major depressive disorder as 
secondary to service-connected lumbar spine and knee 
disabilities.  Therefore, entitlement to service connection 
for major depressive disorder must be granted.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102 (2002); Gilbert, 1 Vet. App. at 54-
55.  

Appellate consideration of the issue of entitlement to 
service connection for PTSD will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.  


Entitlement to compensation under 38 U.S.C. § 1151 for 
additional left Dupuytren's contractures disability, claimed 
as due to VA's failure to properly diagnose and treat a left 
arm infection during a June 16, 2000 emergency room visit

It is undisputed that diagnoses of left Dupuytren's 
contracture appeared in March 2000 and May 2000 VA medical 
records and that the veteran reported having symptoms of 
contracture, including pain and limited ranges of left hand 
and fingers motions, since 1995.  On June 13, 2000, the 
veteran underwent VA surgery for release of the left 
Dupuytren's contracture, which included surgery to create a 
split thickness skin graft.  The June 13, 2000 pre-operative 
and post-operative diagnoses were the same: bilateral 
Dupuytren's contracture, left more severe than the right.  
The veteran was noted in excellent condition when he was 
taken to the recovery room, and in numerous lay statements, 
he asserted that the June 13, 2000 VA surgeon had always 
behaved professionally and compassionately toward him and his 
family.  The veteran believes that the June 13, 2000 surgery 
was performed competently.  

When the veteran first visited the VA emergency room on 
June 16, 2000 with complaints of left arm puffiness and pain, 
he had the misfortune of encountering a VA emergency room 
doctor who had just been reprimanded.  The veteran felt that 
the emergency room doctor was so angry and distracted that he 
negligently failed to diagnose or deliberately ignored a 
post-operative infection that had developed in his left hand.  
Instead of paging the veteran's surgeon, the emergency room 
doctor told the veteran that everything was fine and to just 
go home.  The veteran contends that his usual surgeon or any 
competent doctor would have seen the post-operative infection 
and immediately started treatment.  

Instead, the veteran went home for three days and suffered 
increasing left hand pain and puffiness.  When he finally 
returned to the VA emergency room on June 19, 2000, another 
doctor was in the emergency room.  The new VA emergency room 
doctor took one look at the veteran's hand, immediately 
consulted with another doctor, called the head of the VA 
Medical Center to the emergency room, and admitted the 
veteran to the hospital that day.  On June 19, 2000, the 
veteran underwent VA surgery to drain fluid from a hematoma 
infection in the left hand, and the post-operative diagnosis 
was a hematoma of the palm of the left hand.  On July 3, 
2000, the veteran underwent VA surgery to create a new split 
thickness skin graft, and the post-operative diagnosis was 
left palmar hematoma.  The course of treatment was uneventful 
from that point on.  

The veteran's August 2000 claim for compensation under 
38 U.S.C. § 1151 alleges that additional left Dupuytren's 
contractures disability resulted from the VA's failure to 
properly diagnose and treat the left arm infection on 
June 16, 2000 instead of waiting until June 19, 2000 to drain 
and use antibiotics on the post-operative infection.  The 
veteran feels that, had he been properly diagnosed and 
treated on his first emergency room visit, his left hand 
would not have worsened to the point that he now has to wear 
two kinds of splints to manage his additional disability from 
left Dupuytren's contractures.  

Compensation shall be awarded for qualifying additional 
disability in the same manner as if such additional 
disability were service-connected if the additional 
disability was not the result of the veteran's willful 
misconduct and the additional disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the VA 
and the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing hospital care, medical or surgical treatment, 
or examination, or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  

Left Dupuytren's contracture disability, manifesting as pain 
and mild to severe limitation of left hand and fingers 
motions, was revealed on a July 2001 VA examination.  The 
examiner opined that the status post left Dupuytren's 
contracture release had been complicated by development of a 
post-operative infection, which the record shows had to have 
had onset between the time of the June 13, 2000 recovery room 
and the June 19, 2000 emergency room.  In determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
38 C.F.R. § 3.358(b).  

The Dupuytren's contractures were complicated by development 
of the post-operative infection sometime between June 13, 
2000 and June 19, 2000.  However, the examiner did not 
conclude that additional pain and limitation of motion in the 
veteran's left hand, i.e. additional disability, resulted 
from a VA failure to properly diagnose and treat a left hand 
infection during a June 16, 2000 VA emergency room visit or 
from VA carelessness, negligence, lack of proper skill, error 
in judgment, similar instance of fault in furnishing medical 
treatment, or an event not reasonably foreseeable.  The mere 
fact that the infection complicated the postoperative course 
is understood but that does not suffice to establish 
additional disability resulted from VA hospitalization, 
medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.358(c).  

Although the veteran believes that the left hand infection 
existed and was missed or ignored by the VA emergency room 
doctor on June 16, 2000, the veteran is a lay person who is 
not competent to diagnose himself with a hematoma or to 
render a medical opinion stating the date of onset of the 
hematoma.  He is not competent to state that the left hand 
infection resulted in additional disability or evaluate to 
evaluate the standard of care.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The July 2001 VA examiner 
attributed the veteran's current Dupuytren's contractures 
symptoms to alcohol abuse, which is persuasive evidence by a 
medical professional that no additional disability occurred 
from VA medical treatment as claimed.  Entitlement to 
compensation under 38 U.S.C. § 1151 must be denied because 
the preponderance of the competent evidence is against the 
claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54-55.  


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for major depressive 
disorder is granted.  

Entitlement to compensation under 38 U.S.C. § 1151 for 
additional left Dupuytren's contractures disability is 
denied.  


REMAND

The VA has a duty to schedule a travel board hearing for the 
veteran on the issue of increased rating for status post 
medial meniscectomy with osteoarthritic changes, as he 
requested in his June 2001 substantive appeal.  38 C.F.R. 
§§ 19.76, 20.703, 20.704 (2002).  The Veterans Law Judge or 
Judges who conduct the hearing shall participate in making 
the final determination of the claim.  See 38 U.S.C.A. 
§§ 7102, 7107 (West 2002); 38 C.F.R. § 20.707 (2002).  

With respect to the claims for increased rating for a lumbar 
spine disability and for service connection for bilateral 
hearing loss and PTSD, the VA also has a duty to obtain the 
veteran's employment history, Social Security Disability 
(SSD) records, and current VA spine, audiological, and PTSD 
examinations and medical opinions.  At a July 2001 VA 
examination, the veteran reported working three years as the 
captain of a vessel before a fall on ship forced him into 
retirement and reliance upon SSD benefits.  Because the 
effect of disability upon employability is key to the 
analysis of the increased rating claim, this case must be 
remanded to obtain the veteran's employment history.  The VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A.  The VA also has a duty to obtain or 
confirm the unavailability of the veteran's SSD records, 
which are in the custody of a federal agency.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  This duty is neither 
optional nor discretionary.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

The veteran should be scheduled for new VA lumbar spine, 
audiological, and PTSD examinations.  The last VA lumbar 
spine examination took place in July 2001, and more current 
findings are necessary to determine the current level of 
lumbar spine disability.  Reexamination will be requested 
whenever VA determines there is a need to verify the current 
severity of a disability.  See 38 C.F.R. § 3.327 (2002); also 
see 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  To constitute a 
useful and pertinent rating tool, a rating examination must 
be sufficiently contemporaneous to allow the adjudicator to 
make an informed decision regarding the veteran's current 
level of impairment.  Caffrey v. Brown, 6 Vet. App. 377, 379 
(1994).  In a June 2001 statement, the veteran also requested 
a new VA lumbar spine examination.  Similarly, current VA 
audiological and PTSD examinations and medical opinions are 
necessary to determine the likelihood that current bilateral 
hearing loss began in service or resulted from exposure to 
noisy equipment in service and that the veteran has current 
PTSD resulting from his claimed in-service stressors.  A VA 
examination and medical opinion is necessary if there is 
competent evidence of current disability that may be 
associated with active service but the records does not 
include sufficient medical evidence to make a decision.  See 
38 U.S.C.A. § 5103A.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the four remaining 
claims, the case is remanded to the RO for the following 
development:  

1.  The RO should schedule the veteran 
for a travel board hearing on the issue 
of entitlement to a rating in excess of 
20 percent for status post medial 
meniscectomy with osteoarthritic changes, 
right knee.  

2.  The RO should ask the veteran for the 
dates of employment and name and address 
of the shipping company where a fall 
forced him into retirement and reliance 
upon SSD benefits.  Obtain the veteran's 
employment records, including any work-
related medical examinations and Worker's 
Compensation records.  Also obtain the 
veteran's SSD records, including related 
medical records, from the Social Security 
Administration.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder.  If the veteran's employment, 
Worker's Compensation, or SSD records 
can't be obtained and we don't have 
affirmative evidence that they don't 
exist, inform the veteran of the records 
that we were unable to obtain, including 
the efforts that were made to obtain 
them.  Also inform the veteran that we 
will proceed to decide his appeal without 
the records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  

3.  The veteran should be afforded 
current VA lumbar spine, audiological, 
and PTSD examinations.  Failure of the 
veteran to report for a scheduled 
examination without good cause could 
result in denial of the claim.  38 C.F.R. 
§ 3.655 (2002).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiners before the examinations.  

The VA lumbar spine examiner should take 
x-rays, conduct any further indicated 
studies, note whether the claims folder 
was reviewed before the examination, and 
state a medical opinion as to: i) a full 
description of the effects of the 
service-connected lumbar spine disability 
upon the veteran's ordinary activity, 
including employment as a vessel captain; 
ii) whether the service-connected lumbar 
spine disability could significantly 
limit functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time; 
iii) loss of range of motion of the 
lumbar spine portrayed in terms of the 
degrees of additional range of motion 
loss due to pain on use or during flare-
ups; and iv) if present in the lumbar 
spine, note crepitation, less or more 
movement than normal, weakened movement, 
excess fatigability, incoordination and 
impaired ability to execute skilled 
movement smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, 
instability of station, disturbance of 
locomotion, and interference with 
sitting, standing, and weight-bearing.  
Any opinions expressed by the VA lumbar 
spine examiner must be accompanied by a 
complete rationale.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

The VA audiological examiner should 
conduct any indicated studies, note 
whether the claims folder was reviewed 
before the examination, and state a 
medical opinion as to: i) the medical 
classification of the veteran's current 
bilateral hearing loss, if any, and the 
data for classification; ii) whether it 
is as likely as not that current 
bilateral hearing loss resulted from 
exposure to noisy equipment while working 
as a mechanic in service, or any other 
event in active service from November 
1966 to May 1969; and iii) whether it is 
more likely than not that current 
bilateral hearing loss resulted from 
exposure to noisy equipment during the 
veteran's jobs after service as a 
mechanic for a nationally-known passenger 
rail service or as a captain of a vessel.  
Any opinions expressed by the VA 
audiological examiner must be accompanied 
by a complete rationale.  

The VA PTSD examiner should conduct any 
indicated studies, note whether the 
claims folder was reviewed before the 
examination, and state a medical opinion 
as to: i) the medical classification of 
the veteran's current PTSD according to 
the DMS-IV, if any, and the data for 
classification; and ii) whether it is as 
likely as not that current PTSD resulted 
from the veteran falling in the barracks, 
breaking his right leg and knee in 
service, being beaten for taking an 
orange from the mess hall, or any other 
event in active service from November 
1966 to May 1969, which included no 
combat or service in Vietnam.  Any 
opinions expressed by the VA PTSD 
examiner must be accompanied by a 
complete rationale.  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio, 16 Vet. 
App. at 187; McKnight, 131 F.3d at 1485.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
a rating in excess of 20 percent for the 
service-connected lumbar spine 
disability, and of entitlement to service 
connection for bilateral hearing loss and 
PTSD based upon the entire evidence of 
record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claims remain in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

6.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



